DETAILED ACTION
Claims 1-6 and 18-19 were rejected in the Office Action mailed 07/09/2020. 
Applicant filed a response and amended claim 1 on 10/09/2020. 
Claims 1-6 and 12-19 are pending, of which claims 12-17 are withdrawn. 
Claims 1-6 and 18-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prevou (US 5,326,265) in view of Smith et al. (US 2010/0028624) (Smith), taken in view of evidence provided by Merriam-Webster (Quilt). 
Regarding claims 1-3, 5, and 18 
Prevou teaches a combat training, targeting, and signaling device comprising two types of camouflage, herein referred to as a camouflage object (Prevou, abstract). 
Prevou teaches the camouflage object comprises a front planar surface 26 and rear elements 48 (Prevou, col.6 lines 51-55; FIG.1), wherein the rear elements comprise a first panel of Camouflage Type A 22 (i.e., a first panel having a first screen design), a second panel of Camouflage Type B 24 (i.e., a second panel having a second screen design), and a Rear Flap assembly 18 comprising a side of Camouflage Type A and a second side comprised of Camouflage Type B (i.e., reversible panel having a first side with the first screen design and a second side with the second screen design) (Prevou, col.7 line 65 – col. 8 line 2; col.8 lines 20-26’ FIG.2). 
Prevou teaches the first panel of Camouflage Type A 22, the second panel of Camouflage Type B 24, and the Rear Flap Assembly 18 are attached at the Flap Joint Attachment 28 (i.e., common juncture) (Prevou, FIG. 2), wherein the Rear Flap Assembly 18 is moved about the Flap Joint Attachment 28 from its First Signalling Position 52 to its Second 
Given Prevou teaches the Rear Flap Assembly 18 is approximately one half the length of the camouflage object and is moved to the First Signalling Position 52 by covering the first panel of Camouflage Type A 22 (Prevou, col.7 lines 65-66; col. 10 lines 39-53; FIG.2), it is necessary in the First Signalling Position 52 (i.e., second position) the first panel of Camouflage Type A 22 is concealed to form a square (i.e., a symmetrical shape) and only the Camouflage type B 24 (i.e., second screen design of the reversible panel and second panel) is exposed. 
Likewise, given Prevou teaches the Rear Flap Assembly 18 is approximately one half the length of the camouflage object and is moved to the Second Signalling Position 54 by covering the second panel of Camouflage Type B 24 (Prevou, col.7 lines 65-66; col. 10 lines 39-53; FIG.2), it is necessary in the Second Signalling Position 54 (i.e., first position) the second panel of Camouflage Type B 24 is concealed to form a square (i.e., same symmetrical shape) and the only the Camouflage Type A 22 (i.e., first screen design of the reversible panel and second panel) is exposed.

Prevou teaches the first panel comprises Camouflage Type A 22, the second panel comprises Camouflage Type B 24, and the Rear Flap Assembly 18 comprises a side with Camouflage Type A and a second side with Camouflage Type B (Prevou, FIG. 2 and 4), wherein the Camouflage Type A is a woodland style fabric and the Camouflage Type B is a desert style camouflage fabric as shown in FIG. 4 (Prevou, col.10 lines 3-14; FIG. 4). 
Prevou does not explicitly the woodland style fabric of the desert style fabric comprising a base layer quilted to an incised garnish layer. 


Given Smith teaches the garnish layer and the mesh layer are bonded by at least one stitch line, and given quilting is defined as to stitch, sew, or cover with lines or patterns as evidenced by Merriam-Webster (Quilt), it is clear the garnish layer and the mesh layer of Smith are quilted. 
It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
Smith teaches the strip 116 of the garnish layer comprises fingers 118 separated by slits 120 (i.e., incised garnish) (Smith, [0031-0032]; [0035]; FIG. 5-6). 
As Smith expressly teaches overlapped nature of the fingers of the garnish layer is beneficial in providing additional blocking of objects and personnel located under the camouflage construction and the strips of the garnish layer prevents the wind form being caught under the camouflage construction, such that it is particularly useful when wind or air resistance becomes a significant factor due to the large surface area exposed to the wind (Smith, [0035]; [0033]). 

Smith and Prevou are analogous art as they are both drawn to camouflage constructions. 
In light of the motivation of using the garnish layer as provided by Smith, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the woodland and desert style camouflage fabric of the first panel, the second panel, and the rear flap assembly of Prevou by ensuring the woodland and desert style camouflage fabric has a multi-layered structure comprising a base layer quilted to a garnish layer with the woodland and desert camouflage patterns applied thereto respectively, in order to provide the camouflage object two three-dimensional camouflage motifs, wherein the garnish layer of the camouflage objects provides additional blocking of objects and personnel located under the camouflage construction and prevents wind from being caught under the camouflage construction, wherein the rear flap assembly remains reversible, and thereby arrive at the claimed invention. 

	Given the woodland style camouflage fabric and desert style camouflage fabric of the first panel comprising Camouflage Type A 22, the second panel comprising Camouflage Type B 24, and the Rear Flap Assembly 18 comprising a side with Camouflage Type A and a second side with Camouflage Type B comprises a base layer quilted to a garnish layer, it is clear each of the first panel, second panel, and each side of the rear flap assembly (i.e., reversible panel) comprises a base layer quilted to a garnish layer. Further, it is clear the rear flap assembly (i.e., reversible panel) comprises a garnish layer having a first screen design on a first side and a second screen design on a second side on opposite sides corresponding to the portions 22 and 24 of the rear flap assembly 18, as required by the structure of Prevou in order to display the 

While there is no disclosure that the camouflage object is a camouflage net as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. camouflage net, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claims 4 and 6
Prevou further teaches Hook-and-Loop Fasteners 20 are present on the peripheral edge of the Rear Flap Assembly 18, the first panel of Camouflage Type A, and the second panel of Camouflage Type B (Prevou, col.10 lines 53-57; col. 10 lines 62-66; col.8 lines 2-13; col.8 lines 20-26; FIG.2 and 4) 
. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Prevou (US 5,326,265) in view of Smith et al. (US 2010/0028624) (Smith), as applied in claim 1 above, and further in view of Williams et al. (US 2014/0205798) (Williams).
Regarding claim 19
Prevou further teaches the first panel comprises Camouflage Type A 22, the second panel comprises Camouflage Type B 24, and the Rear Flap Assembly 18 comprises a side with Camouflage Type A and a second side with Camouflage Type B (Prevou, FIG. 2 and 4), wherein the Camouflage Type A is a woodland style fabric and the Camouflage Type B is a desert style camouflage fabric as shown in FIG. 4 (Prevou, col.10 lines 3-14; FIG. 4).
Prevou in view of Smith does not explicitly teach the woodland style fabric or desert style camouflage fabric comprising multi-spectral camouflage.  
With respect to the difference, Williams teaches an incised fabric including a coating composition (Williams, abstract; [0004]), wherein the coating composition comprises one or more colorants suitable for use in printing camouflage patterns such as woodland and desert patterns (Williams, [0039]). 
Williams teaches the colorant is used to affect the visible, nIR, and SWIR spectral response (i.e., multi-spectral camouflage) (Williams, [0040]; [0042]), wherein nIR additives can be added to the incised fabric to achieve specific nIR, SWIR, MWIR, or LWIR (i.e., multi-spectral) reflectance properties (Williams, [0040]; [0042]).
Given Williams teaches the colorant may include one or more additives that absorb, refract, and/or reflect light (Williams, [0040]), it therefore would have been obvious to one of 
As Williams expressly teaches recent improvements to military camouflage have extended performance into the nIR portion and the short wave infrared (SWIR) and due to increased use of thermal imaging sensors operating in the mid wave infrared (MWIR) and long wave infrared (LWIR) EM bands, military users have sought enhanced protection (i.e., camouflage) in these sensor bands (Williams, [0002]). 
	Williams and Prevou in view of Smith are analogous art as they are both drawn to camouflage constructions. 
	In light of the motivation of using the coating composition of Williams, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the woodland and desert style camouflage fabric of Prevou in view of Smith by using the coating composition of Williams to produce the woodland and desert patterns, in order to achieve specific nIR, SWIR, MWIR, or LWIR reflectance properties (i.e., provide a multi-spectral camouflage) as military users have sought enhanced protection (i.e., camouflage) in these sensor bands, and thereby arrive at the claimed invention. 

 Response to Arguments
The previous rejections under 35 U.S.C 103 are substantially  maintained and have only been modified to meet the amendment. Any modification is in response to the amendment to independent claim 1.  

Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:

The Office asserted that a and b of Prevou (markup from Office Action pg. 11 provided below) could each be an incised garnish layer in order to read on limitations previously presented in the alternative and currently stricken from the claims. 

    PNG
    media_image1.png
    453
    639
    media_image1.png
    Greyscale

As shown in this mark-up and in all embodiments of Prevou, a first design is on one layer applied to a first side 10, a second design is on a second layer 22, and a third design is on a third layer 24, each layer connected by hook and loop fasteners 20. Therefore, Prevou fails to teach “a an incised garnish layer, the incised garnish layer having the first screen design on a first side and the second screen design on a second side” as recited in independent claim 1.”

Remarks, pg. 1-2
The Examiner respectfully traverses as follows:
	 Applicant argues the rejection fails to teach “an incised garnish layer, the incised garnish layer having the first screen design on a first side and the second screen design on a second side”. The Examiner disagrees as this limitation is met in the Office Action mailed 07/09/2020, as set forth on pages 4-7. 
the rear flap assembly of Prevou by ensuring the woodland and desert style camouflage fabric have a multi-layered structure comprising a base layer quilted to a garnish layer with the woodland and desert camouflage patterns applied thereto respectively (emphasis added). 
Given Prevou in view of Smith teaches the rear flap assembly comprises a multi-layered structure comprising a base layer quilted to a garnish layer with the woodland and desert camouflage patterns applied thereto respectively, it is clear the rear flap assembly (i.e., reversible panel) comprises a garnish layer having a first screen design on a first side and a second screen design on a second side on opposite sides corresponding to the portions 22 and 24 of the rear flap assembly 18, as required by the structure of Prevou in order to display the different types of camouflage by switching between the first signalling position 52 and second signalling position 54. 
It is the Examiner’s opinion the language of claim 1, including “the incised garnish layer having the first screen design on a first side and the second screen design on a second side” does not exclude the structure of Prevou in view of Smith. It is the Examiner’s opinion the garnish layers present on the rear flap assembly 18 corresponds to the incised garnish layer having the first screen design on a first side and the second screen design on a second side. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789